Citation Nr: 1442737	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel







INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from December 1942 to January 1946 and whose decorations include a Combat Action Ribbon.  He died in February 2009.  These matters are before the Board of Veterans' Appeals (Board) in appeal from a May 2009 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the appellant requested a videoconference hearing before the Board.  She failed, without good cause, to report for such hearing scheduled in March 2013.  This request is therefore deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required. 


REMAND

The Veteran's death certificate shows that the immediate cause of his death was blunt trauma to the head.  Hypertensive and atherosclerotic disease, diabetes and alcoholism were listed as significant disabilities contributing to his death.  The Veteran had established service connection for posttraumatic stress disorder (PTSD) (rated 100 percent) and eczema (rated 30 percent).

The appellant's alleged theory of entitlement to service connection for the cause of the Veteran's death is essentially that he died of complications from a head injury sustained in a fall due to alcohol abuse, which in turn was a symptom of his service-connected PTSD (which is also listed as contributing to cause his death).

While primary alcohol abuse may not be service-connected (see 38 U.S.C.A. §§ 105(a), 1110), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation may be awarded for a disability due to alcohol or drug abuse where such is secondary to, or a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Furthermore, where it is not possible to distinguish the effects of a nonservice-connected disability from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's VA treatment records show he had a history of alcohol abuse which competent evidence in the record indicates was a symptom of PTSD.  A June 2008 emergency room record shows the Veteran was seen for a fall; the provider noted that he had a strong odor of alcohol and had stated, "the [Japanese] are coming to get me."  A January 2009 VA treatment report notes that he had experienced numerous falls in his home while drinking alcohol, and had reported hitting the back of his head and then hitting the left top of his head.  He reported confusion about the second fall and may have lost consciousness.  A computed tomography (CT) scan of the head revealed that the Veteran had a probable subarachnoid hemorrhage in the superior right frontal lobe.

While the sequence of events and theory of entitlement proposed appear plausible and not inconsistent with the record, it also appears that the record is incomplete and a determination on the question of causation at this point would be premature.  On August 2007 VA examination it was noted that the Veteran reported a history of self-medicating PTSD symptoms with alcohol.  Records show that he had earlier falls while abusing alcohol, and a VA consulting physician has opined that the Veteran's alcohol abuse was a symptom of his PTSD (thereby excluding, under Allen, the alcohol abuse in this case from the prohibition on awards of compensation for death or disability due to alcohol abuse); however, the circumstances surrounding the Veteran's death are not fully documented by the evidence in the record, and pertinent evidence appears to be outstanding.  When the Veteran was discharged from the January 2009 hospitalization for injuries sustained in a fall, it was noted that he was to receive home hospice care.  The next pertinent document in the record is the Veteran's death certificate which shows the cause of his death was blunt force trauma and lists hypertensive and atherosclerotic disease, diabetes and alcoholism as contributing causes.  The death certificate lists his death as an accident, but there is no explanation of how that information was obtained, there is no corresponding police report, there is no indication whether or not an autopsy was performed, and there is no explanation of the basis for the conclusion that the cause of death was blunt force trauma.  In a March 2009 letter, the Chief Medical Investigator for the State of New Mexico hospital indicated that they had conducted an examination or review of the Veteran and that a report would be forwarded to the funeral home when the results of tests were received (suggesting there was an autopsy).    

In short, the record has gaps in the evidence regarding causality that must be filled for proper adjudication of the claim.  

The case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of all medical records pertaining to the circumstances of the Veteran's death in February 2009, to specifically include any home hospice care reports.  A February 2009 VA treatment note states that a VISTACARE hospice nurse was notified of the Veteran's death, but there are no hospice care records associated with the Veteran's record.

2.  The AOJ should also secure for the record a copy of the New Mexico State Chief Medical Investigator's report regarding the Veteran's death, including all documents considered in the preparation of the report.  Specifically included among the documents secured should be the report of any autopsy (and any related police/accident report).  

3.  Thereafter the AOJ should review the record to determine whether it is complete and whether any medical questions remain regarding the theory of alleged causality presented with this claim:  i.e., that the Veteran (a) died due to complications from blunt force trauma injuries sustained in a fall that was (b) due to alcohol abuse that (c) was a symptom of his service-connected PTSD and/or (alternatively) whether the Veteran's service-connected disabilities PTSD and eczema contributed to cause his death.  If the medical evidence in the record is inadequate to properly address these questions, the record should be forwarded to an appropriate physician for review and an advisory medical opinion in the matter.  (If the question remaining pertains to (c), above, the opinion should be by a psychiatrist (who should comment on the opinions already in the record in this matter.)   All opinions must include rationale that cites to supporting factual data.  

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

